Name: Council Regulation (EEC) No 1975/82 of 19 July 1982 on the acceleration of agricultural development in certain regions of Greece
 Type: Regulation
 Subject Matter: economic policy;  means of agricultural production;  agricultural structures and production;  regions and regional policy;  regions of EU Member States;  Europe
 Date Published: nan

 22. 7. 82 Official Journal of the European Communities No L 214/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1975/82 of 19 July 1982 on the acceleration of agricultural development in certain regions of Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 39 (2) (a) of the Treaty provides that the social structure of agriculture and the structural and natural disparities between the various agricultural regions must be taken into account in working out the common agricultural policy ; Whereas, to achieve the aims of the common agricul ­ tural policy as set out in Article 39 ( 1 ) (a) and (b) of the Treaty, special measures appropriate to the situation in the less-favoured agricultural areas should be taken at Community level ; Whereas, in certain less-favoured areas of Greece, within the meaning of Council Directive 81 /645/EEC of 20 July 1981 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece) (4), there are serious problems of underemployment in agriculture ; Whereas, in these areas, the percentage of the working population engaged in agriculture is relatively high and agricultural incomes are very low ; Whereas the infrastructure in these rural regions is very inadequate, particularly in public services such as electricity, drinking water, farm roads and local roads ; whereas the provision of new or better services is an important prerequisite for the improvement of agricul ­ tural structures ; Whereas agricultural production in these regions is seriously hampered by a particularly poor surface and ground water balance ; whereas the available water can be used to establish small irrigation networks ; Whereas, in the mountain and hill areas, the improve ­ ment of pastures and protection against erosion are essential prerequisites for the improvement of agricul ­ ture in these regions ; Whereas relatively few farmers in these regions are capable of implementing a development plan with a view to attaining the comparable income level referred to in Article 4 ( 1 ) of Council Directive 72/ 159/EEC of 17 April 1972 on the modernization of farms (% as last amended by Directive 82/436/EEC (6) ; whereas the development of beef cattle, sheep and goat farming, together with the improvement of pastures and irriga ­ tion, could help to bring about an effective and perma ­ nent improvement in the economic position of farms ; Whereas the level of training among the farming population is particularly low ; whereas the measures to improve the conditions for agricultural production cannot achieve their full effect unless farmers acquire greater occupational skill ; whereas, therefore, it is necessary to improve the infrastructure for agriculture training by establishing training centres or by enlar ­ ging and renovating existing centres ; Whereas, since some farmland is affected by erosion, soil and water conservation is a particularly important requirement ; whereas afforestation and the improve ­ ment of deteriorated forests , including measures to protect and maintain forests, constitute appropriate means of protecting farmland in these regions ; O OJ No C 84, 3 . 4. 1982, p . 5. (2) Opinion delivered on 9 July 1982 (not yet published in the Official Journal). (3) Opinion delivered on 30 June 1982 (not yet published in the Official Journal). (4) OJ No L 238 , 24. 8 . 1981 , p . 1 . (*) OJ No L 96, 23 . 4. 1972, p . 1 . 6) OJ No L 193, 3 . 7 . 1982, p. 37. No L 214/2 Official Journal of the European Communities 22. 7. 82 be drawn up by the Greek Government and approved by the Commission . Article 2 Whereas these objectives should be furthered by action combining these various elements within the frame ­ work of a programme ; Whereas it follows from the foregoing that the above ­ mentioned measures constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 3509/80 (2); Whereas it is for the Commission, after receiving the opinion of the Standing Committee on Agricultural Structure, to decide whether to approve the programme submitted by the Greek Government, HAS ADOPTED THIS REGULATION : TITLE I 1 . The programme referred to in Article 1 (4) shall comprise : (a) a description of the separate measures included therein, as outlined in Titles II to VII, including the cost and the financing arrangements ; (b) the timetable envisaged for the implementation of the separate measures ; (c) the provisions for coordination with any other programmes or measures which may influence the development of agriculture in the region concerned ; (d) an assurance that the planned measures are compa ­ tible with the protection of the environment. 2. The programme shall also include the particulars referred to in Articles 5, 7, 9 , 11 , 13 and 15 . The Greek Government shall also supply any additional informa ­ tion which may be required by the Commission for the assessment of the programme. 3 . All measures referred to in the common measure must fall within the framework of the regional deve ­ lopment programme where the Hellenic Republic is obliged to forward it to the Commission under Article 6 of Council Regulation (EEC) No 724/75 of 1 8 March 1975 establishing a European Regional Development Fund (3). 4. The duration of the programme shall be at least the same as that of the common measure. Measures aimed at accelerating agricultural development in certain regions of Greece Article 1 1 . In order to accelerate agricultural development in certain regions of Greece, a common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 , to be implemented by the Hellenic Republic, is hereby introduced for the purpose of bringing about a significant improvement in the agricultural structure and the potential for agricultural production in the regions concerned. 2 . The common measure shall apply to the less ­ favoured areas within the meaning of Directive 81 /645/EEC of the administrative regions of Euritania, Karditsa, Trikala, Fthiotis , Fokis, Etoloakarnania, Arta, Preveza, Ioannina, Thesprotia, Grevena, Larissa, Kozani, Kastoria, Fiorina, Korinthia, Akhaia, Elia, Messinia, Lakonia, Argolis and Arkadia. 3 . The Community may, in accordance with Title VIII, grant aid for the common measure by financing through the Guidance Section of the European Agri ­ cultural Guidance and Guarantee Fund, hereinafter referred to as 'the Fund', measures relating to : (a) the improvement of rural infrastructure ; (b) irrigation ; Article 3 1 . The programme shall be forwarded to the Commission by the Greek Government. 2 . The programme and any amendments thereto shall be approved in accordance with the procedure provided for in Article 21 after consultation of the Fund Committee on the financial aspects . (c) land improvement ; TITLE II Rural infrastructure Article 4(d) the development of beef cattle, sheep and goat farming ; (e) the improvement of facilities for agricultural training ; The improvement of rural infrastructure referred to in Article 1 (3) (a) shall include : (f) forestry improvement. 4 . The measures referred to in paragraph 3 shall be undertaken within the framework of a programme to (a) the provision of electricity and drinking water supplies for farms and villages or parts of villages whose inhabitants are dependent principally on agriculture ; (') OJ No L 94, 28 . 4 . 1970, p . 13 . (2) OJ No L 367, 31 . 12. 1980, p . 87. (3) OJ No L 73, 21 . 3 . 1975, p . 1 . 22. 7. 82 Official Journal of the European Communities No L 214/3 Article 9(b) the construction and improvement of farm roads and local roads used mainly for agriculture and forestry. The following particulars must appear in the programme referred to in Article 1 (4) : (a)  the area of pasture to be improved, the natureArticle 5 and scope of the work planned,  the estimated cost and the schedule of expendi ­ ture,  the aid earmarked for the execution of the work ; (b) the area of farmland affected by the measures to protect against erosion , the nature of the work and the estimated cost. 1 . The following particulars must appear in the programme referred to in Article 1 (4) :  data on the farming and non-farming population,  an estimate of the number of farms which will be supplied with electricity and drinking water,  the length of the farm roads and local roads to be constructed or improved and an estimate of the number of farms to be served by these roads. 2 . This Regulation shall not apply to projects for which Community aid is being provided under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 or through the Euro ­ pean Regional Development Fund. TITLE V Measures to promote the development of beef cattle , sheep and goat farming Article 10TITLE III Irrigation Article 6 The irrigation referred to in Article 1 (3) (b) shall comprise the construction of small-scale public irriga ­ tion networks not exceeding 400 hectares save in exceptional cases . Article 7 The following particulars must appear in the programme referred to in Article 1 (4) : (a) the areas to be irrigated, their location and esti ­ mates of the number of projects and farms which will benefit ; (b) the estimated cost and the schedule of expendi ­ ture ; (c) the aid earmarked for the execution of the work. 1 . The development of beef cattle, sheep and goat farming referred to in Article 1 (3) (d) shall include : (a) aid for the modernization and construction of livestock housing ; (b) aid for the purchase of machinery for fodder production ; (c) aid for the purchase of male breeding animals of approved quality, provided that the conditions for the economic use thereof exist. However, this aid shall not be granted for the purchase of pure dairy breed bulls ; (d) a premium for beef-breed calves or calves resulting from a cross with a beef-breed animal, which are kept for at least 12 months on the holding of origin . This premium shall be granted for no more than 15 calves per holding per year. 2. The aids referred to in paragraph 1 (a) and (b) shall be granted to farmers who practise farming as their main occupation who are unable to attain the income level laid down in Article 4 of Directive 72/ 159/EEC and who draw up a plan for the improve ­ ment of their holding. The same conditions shall apply for the granting of the aids referred to in para ­ graph 1 (c) in the event of the purchase of breeding animals by individual farmers . This improvement plan must show :  that the earmarked investments amount to at least 2 500 ECU per holding,  that on completion of the improvement plan , the share of sales deriving from the production of beef and veal , sheepmeat and goatmeat, in relation to the holding's total sales, will not be reduced and will exceed 40 % of the holding's total sales, TITLE IV Land improvement Article 8 Land improvement as referred to in Article 1 (3) (c) shall include : (a) the improvement of pastures, including the provi ­ sion of the necessary facilities ; (b) work to protect farmland against erosion by water, such as bench terraces and collecting ditches . No L 214/4 Official Journal of the European Communities 22. 7. 82 (b) the number of centres where existing facilities are to be improved ; (c) the number of participants to be accommodated in the centres referred to under (a) and (b) respectively (d) the estimated cost of the measures referred to under (a) and (b) respectively ; (e) the content and duration of the planned training courses.  by means of a specific calculation, that the invest ­ ment is economically profitable and makes for a lasting improvement in the economic performance of the holding and thereby for an increase in the holding's income,  that the livestock housing meets the health and hygiene conditions laid down by Community provisions . 3 . The aid referred to in paragraph 1 (a), (b) and (c) shall be granted in accordance with Article 8 (2) of Directive 72/ 159/EEC, taking account of Article 9 ( 1 ) of Directive 75/268/EEC. However, the maximum investment to be taken into consideration for the gran ­ ting of the aid referred to in paragraph 1 (a) shall be restricted to 18 135 ECU per individual holding. TITLE VII Forestry measures Article 14 Article 11 1 . Forestry improvement as referred to in Article 1 (3) (f) shall comprise afforestation measures, measures to improve deteriorated forests and other necessary supplementary measures such as the construction of forest roads, the control of fast flowing streams and fire protection . 2 . The measures referred to in paragraph 1 must be necessary for the improvement of agriculture in the area concerned by means of soil and water conserva ­ tion . The following particulars must appear in the programme referred to in Article 1 (4) : (a) an indication of the provisions concerning the esta ­ blishment of the improvement plan referred to in Article 10 (2) ; (b) the measures taken to achieve the objectives and the conditions for the granting of aid ; (c) an estimate of the number of farms benefiting from these measures ; (d) the financial resources earmarked for the imple ­ mentation of the measures ; (e) the links between the measures described under this Title and those mentioned under Titles III and IV. Article 15 TITLE VI The following particulars must appear in the programme referred to in Article 1 (4) :  the nature of the work, the area covered by the measures to be taken and the location thereof,  an estimate of the cost and of the financial resources earmarked for this purpose,  the economic importance of these measures to the agricultural sector in the regions in question, in ­ cluding the consequences for producers. Improvement of facilities for agricultural training Article 12 1 . The improvement of facilities for agricultural training referred to in Article 1 (3) (e) shall involve the provision and equipment of TITLE VIII Financial and general provisions  agricultural training centres, Article 16  provincial agricultural training sub-centres . 2 . The main objective of the training centres shall be to organize training courses as defined in Title II of Council Directive 72/ 1 61 /EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture ('), as last amended by Directive 82/436/EEC. Article 13 1 . The duration of the common measure shall not exceed five years as from the date on which the programme referred to in Article 1 (4) is approved. 2. During the fourth year, the Commission shall submit a progress report on the common measure . Before the end of the five-year period, the Council shall decide, on o proposal from the Commission, whether the measure should be extended. 3 . The estimated cost of the common measure to be charged to the Fund amounts to 198-6 million ECU. 4. Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Regulation . The following particulars shall appear in the programme referred to in Article 1 (4) : (a) the number of training centres already in existence and to be established ; (') OJ No L 96, 23 . 4. 1972, p . 15 . 22. 7. 82 Official Journal of the European Communities No L 214/5 Article 17 The contribution by the owner of the land shall be at least 15 % of the cost of the work referred to in Article 14 ; however, where the inclusion of this land in the programme is in the public interest and where the owner is unlikely to derive any benefit in the fore ­ seeable future from such inclusion, his contribution may be taken over by the competent public authority. Article 18 hectares and a maximum total expenditure of 16-5 million ECU,  260 ECU per hectare for the control of fast flowing streams, up to a total protected area of 100 000 hectares and a maximum total expen ­ diture of 21-5 million ECU,  1 50 ECU per hectare for fire protection, up to a total protected area of 50 000 hectares and a maximum total expenditure of 5-8 million ECU,  1 8 000 ECU per kilometre for forest roads, up to a total length of 2 500 kilometres and a maximum total expenditure of 35-2 million ECU,  5 % of the total cost of the project concerned for preparatory work relating to projects on private land within the framework of Article 14, up to a maximum total expenditure of 0-8 million ECU. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . 1 . The expenditure incurred by the Hellenic Republic under the common measure shall be eligible for assistance from the Fund up to the amount speci ­ fied in paragraph 2. 2. The Fund shall reimburse the Greek Govern ­ ment the following percentages of its actual expendi ­ ture : (a) 50 % for the work referred to in Article 4. However, this amount may not exceed 40 % of the total cost of the investment, with a maximum eligible amount of : Article 19 When the programme referred to in Article 1 (4) is approved, the Commission shall determine, in agree ­ ment with the Hellenic Republic, the manner in which it is to be kept informed of the progress of the development measures .  16 million ECU for electricity supplies,  60 million ECU for drinking-water supplies,  40 million ECU for farm roads and local roads ; (b) 50 % for the other measures, with a maximum eligible amount of : Article 20 1 . Requests for the reimbursement shall relate to expenditure incurred by the Hellenic Republic during one calendar year and shall be submitted to the Commission before 1 July of the following year. 2 . Aid from the Fund shall be granted in accor ­ dance with Article 7 ( 1 ) of Regulation (EEC) No 729/70 . 3 . Advance payments may be granted by the Fund in accordance with the rules on financing adopted by the Hellenic Republic and in accordance with the progress of the programme. 4. Detailed rules for the application of this Article shall be adopted under the procedure laid down in Article 13 of Regulation (EEC) No 729/70 .  4 800 ECU per hectare for the work referred to in Article 6, up to a total area of 35 000 hectares and a maximum total expenditure of 122-5 million ECU,  250 ECU per hectare for the work referred to in Article 8 (a), up to a total area of 1 20 000 hectares and a maximum total expenditure of 25-2 million ECU,  1 500 ECU per hectare for the work referred to in Article 8 (b), up to a total area of 4 500 hectares and a maximum total expenditure of 5 million ECU,  38-6 million ECU for the measures referred to in Article 10 ( 1 ) (a), (b) and (c),  30 ECU per calf up to a maximum total expen ­ diture of 3 million ECU for the measure referred to in Article 10 ( 1 ) (d),  7 million ECU for the measures referred to in Article 12,  2 300 ECU per hectare for afforestation, up to a total area of 1 2 000 hectares and a maximum total expenditure of 23-3 million ECU,  2 000 ECU per hectare for the improvement of deteriorated forest, up to a total area of 1 0 000 Article 21 1 . Where the procedure laid down in this Article is to be followed the matter shall be referred to the Stan ­ ding Committee on Agricultural Structure by the chairman either on his own initiative or at the request of the representative of a Member State . No L 214/6 Official Journal of the European Communities 22. 7. 82 delivered by the Standing Committee on Agricultural Structure they shall be communicated forthwith by the Commission to the Council . In that case, the Commis ­ sion may defer application of the measures which it has decided upon by not more than one month from the date of communication . The Council, acting by a qualified majority, may adopt a different decision within one month . 2. The representative of the Commission shall submit a draft of the measures to be adopted . The Standing Committee on Agricultural Structure shall deliver its opinion on those measures within a period which may be set by the chairman according to the urgency of the matter. An opinion shall be adopted by a majority of 45 votes, the votes of the Member States being weighted as laid down in Article 148 (2) of the Treaty. The chairman shall not vote . 3 . The Commission shall adopt the measures, which shall be immediately applicable. However, if such measures are not in accordance with the opinion Article 22 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1982. For the Council The President B. WESTH